DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.
The recitation “control the heat pump cycle unit such that an outlet temperature of the conditioning air to be blown into the passenger compartment reaches a target outlet temperature;
execute a first processing, when the passage air temperature is equal to or less than the target outlet temperature …
execute a second processing, when the passage air temperature is higher than the target outlet temperature …
 wherein the second temperature threshold value is less than the first temperature threshold value” in claim 1, last fourteen lines is inconsistent with natural laws.
Although the claims are consistent with the specification, the disclosure is inconsistent with natural laws and inoperative.
Page 14, second full paragraph discloses “When the determination made in step SI2 is in the negative, that is, when the passage air temperature Tc is equal to or lower than the target outlet temperature TAO, the ECU 90 determines that the outlet temperature Tav of conditioning air is unlikely to be raised by the heat of the heater core 32 to the target outlet temperature 
Page 18, third full paragraph discloses “As illustrated in FIG. 3, when the determination made in step SI2 is in the affirmative, that is, when the passage air temperature To is higher than the target outlet temperature TAO, the ECU 90 determines that the temperature of conditioning air can be raised by heat of the heater core 32. The ECU 90 then determines in step SI3 whether the outside air temperature Tam is higher than a second temperature threshold value Tth2. The second temperature threshold value Tth2 is a value smaller than the first temperature threshold value Tthl.”
In the two instances above, the heat pump operates the dehumidifying-heating circuit or heating circuit in the “first processing” or operates the cooling circuit in the “second processing.”  Each processing is determined by a temperature threshold value relative to the outside air temperature.  In the first processing (page 14, second full paragraph), the outside air temperature is such that “the outlet temperature Tav of conditioning air is unlikely to be raised by the heat of the heater core 32 to the target outlet temperature TAO.”  In the second processing (page 18, third full paragraph), the outside air temperature is such that “the temperature of conditioning air can be raised by heat of the heater core 32.”  Therefore, the outside air temperature affects the amount of heat the heater core can produce.  
cannot raise the temperature of the target outlet temperature.  In the second processing, second temperature threshold value Tth2 is when the heater core can raise the temperature of the target outlet temperature.  Therefore, the second temperature threshold value Tth2 must be greater than the first temperature threshold value Tthl in order for the heater core to operate properly in this manner.  The claims and specification disclose the contrary to the natural law.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks an adequate written description of the invention.  As discussed in the rejection under 35 U.S.C. 101 above, the specification (page 18, third full paragraph) discloses “The second temperature threshold value Tth2 is a value smaller than the first temperature threshold value Tthl.”  However, the second temperature threshold value Tth2 must 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “control the heat pump cycle unit such that an outlet temperature of the conditioning air to be blown into the passenger compartment reaches a target outlet temperature;
execute a first processing, when the passage air temperature is equal to or less than the target outlet temperature …
execute a second processing, when the passage air temperature is higher than the target outlet temperature …
 wherein the second temperature threshold value is less than the first temperature threshold value” in claim 1, last fourteen lines is not clearly understood.
As discussed in the rejection under 35 U.S.C. 101 above, the specification (page 18, third full paragraph) discloses “The second temperature threshold value Tth2 is a value smaller than the first temperature threshold value Tthl.”  However, the second temperature threshold value Tth2 must be greater than the first temperature threshold value Tthl in order for the heater core to operate properly in this manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763